 


 HR 639 ENR: To amend section 327 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act to clarify that National Urban Search and Rescue Response System task forces may include Federal employees.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 639 
 
AN ACT 
To amend section 327 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act to clarify that National Urban Search and Rescue Response System task forces may include Federal employees. 
 
 
1.Federal employees and National Urban Search and Rescue Response System task forcesSection 327 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165f) is amended by adding at the end the following:  (p)Federal employeesNothing in this section shall be construed to mean that a task force may not include Federal employees. In the case of a Federal employee detailed to a task force, the sponsoring agency shall enter into an agreement with the relevant employing Federal agency..  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
